The following case agreed was submitted to his Honor:
The defendant executed his promissory note to the plaintiffs as partners in trade, who endorsed it to a third person. Suit was brought on the note against the present plaintiffs as endorsers, and against the present defendant, by the endorsee. The writ was returned executed as to the plaintiffs, but returned non est inventus as to this defendant. At the return term of the Court a nolle prosequi was entered as to this defendant. The present plaintiffs put in pleas to the action, and at a *Page 131 
subsequent term judgment was rendered against them on their endorsement, for principal, interest and cost, which they paid. Afterwards the defendant paid to the plaintiffs, Buffalow and Cooke, the principal and interest of the judgment, but refused to pay the costs accruing thereon. For this refusal, this action is brought.
On consideration of the case agreed, his Honor, being of opinion with the plaintiffs, gave judgment accordingly, and the defendant appealed.
The defendant is not liable to pay the demand upon which he is sued. He was the maker of a promissory, in which the plaintiffs were the payees; they endorsed it over, and being sued by the endorsee, the amount now claimed by them as costs was expended in defending that suit. By their endorsement the plaintiffs become the sureties of the maker, and as such, were at liberty to consult their own safety, by paying up the note, when it came to maturity, without waiting for a suit, for it was not necessary for them to stand a suit, in order to charge the principal. Sedgwick on Damages, 326, Craig v. Craig, 5th Raw. 191, and Wynne v. Brook, do. 106. InDawson v. Morgan, 9th Bar. and Cre. 618, it is decided, that the endorser of a regular bill of exchange, who has been sued by the endorsee, is not entitled to recover from the acceptor, the costs incurred in such suit; the Court say, upon the ground, that there is no privity between them. BAILEY, Justice, in reply to Mr. Patterson, who had referred to the case of Smith
v. Dudley, 4 Term, 691, and to Jones v. Brooks, 4 Taun. 464, said, there "the bill was accepted for the accommodation of the drawer. There was a bargain between the parties, that the drawer of the bill should indemnify the acceptor. No case goes the length of saying that every person, who is sued upon a bill, is entitled to recover against the acceptor the costs of the suit." And Lord TENTERDEN, *Page 132 
Chief Justice, in delivering his opinion, says, "What privity is there between the endorser and the acceptor? What obligation is there on the acceptor, except that raised by the custom of merchants? That custom does not give a right to the endorser to recover the re-exchange, much lesscosts incurred by him in an action on the bill." To the same point see King
v. Phillips, Peters C. C. 350; and in Simpson v. Griffin, 9th John's. R, 131, it is decided that the mere fact of the maker's drawing the note, does not imply a promise to save the payee harmless from all costs and charges, that he, as an endorser, has incurred. In order in any such case to subject the maker, there must be a contract for an indemnity, on the making of the note or endorsement of the bill. Mott v. Hicks, Cowen 518. But the principle of express indemnity does not apply between the accommodation acceptor of a bill and the drawer, and the accommodation endorser of a promisory note, as it does to the surety of an ordinary note; Sed'k. 325, and cases cited. In Short v. Kalloway, 11th Ad. and Ellis 28, Lord DENMAN says, "no person has a right to inflame his own account against another, by incurring additional expense, in the unrighteous resistance to an action which he cannot defend." This is not an accommodation note. The judgment below is reversed, and judgment on the case agreed, for the defendant.
PER CURIAM.                                  Judgment reversed. *Page 133